Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 1 of 6 PageID #: 16




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
RODOLFO PACHECO,

                                     Plaintiff,                   NOT FOR PUBLICATION

                            v.                                    MEMORANDUM & ORDER
                                                                  20-CV-5702 (MKB)
N.S.A., C.I.A., F.B.I., MILITARY INTELLIGENCE
OR AGENCIES, and SERGEANT HERNANDEZ,

                                     Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Rodolfo Pacheco, proceeding pro se, commenced the above-captioned action on

December 7, 2020, against the National Security Agency (“NSA”), the Central Intelligence

Agency (“CIA”), the Federal Bureau of Investigation (“FBI”), “Military Intelligence or

Agencies,” and Sergeant Hernandez of Internal Affairs, alleging that he has experienced stalking

and “satellite harassment” in violation of “[a]ll of” the United States Constitution (and the Fourth

Amendment in particular), the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. § 1962 et seq., “[t]ort law,” and “fraud [laws].” (Compl. 5, Docket Entry No. 1.) The

Court grants Plaintiff’s application to proceed in forma pauperis for the purposes of this

Memorandum and Order. (Mot., Docket Entry No. 2.) For the reasons set forth below, the Court

dismisses the Complaint.

   I.    Background

         On a form complaint for civil rights actions, Plaintiff alleges that Defendants have

surrounded him, subjected him to “satellite harassment” and “torture by satellites and

shotspotter,” and taken his “hardware.” (Compl. 5.) Plaintiff alleges that “It can [impersonate]
Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 2 of 6 PageID #: 17




people without a voice box next to human being, also when sleeping the government tries to talk

in your sleep using voice-to-skull.com violating my human rights, also tort law, fraud. They do

this in my sleep so I could falsely testif[y] to any crimes, framing.” (Id.) Plaintiff alleges that

Defendants have stalked him for eight years, but he first noticed their actions in November of

2019. (Id.) In December of 2019, he called 911 to report this activity without success. (Id.) He

is aware of these alleged actions because when he listened to the “citizen app” with the volume

turned up, he “could listen to [his] name [in] this faint voice.” (Id. at 6.) Plaintiff claims that

these actions have damaged his red blood cells, brain, and other organs and have caused him to

lose thirty pounds. (Id.)

        Plaintiff contends that these actions violate “[a]ll of [the] Constitution,” and specifically

the Fourth Amendment, and that Defendants have committed “hate crimes” and “war crimes” as

well as violating RICO. (Id. at 4–5.) He requests unspecified immunity and compensation “[t]o

stop this illegal interrogation.” (Id. at 6.)

  II. Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”



                                                   2
Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 3 of 6 PageID #: 18




Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–105 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, the Court is required to dismiss sua sponte an in forma pauperis action if the Court

determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

              b.   Plaintiff’s claims are frivolous

        The Court finds that Plaintiff’s claims are frivolous because they rise to the level of the

irrational.

        A court should dismiss an action as frivolous when “the ‘factual contentions are clearly

baseless,’ such as when allegations are the product of delusion or fantasy.” Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (quoting Nance v. Kelly, 912 F.2d

605, 606 (2d Cir. 1990)). “[A] finding of factual frivolousness is appropriate when the facts

alleged rise to the level of the irrational or the wholly incredible.” Denton v. Hernandez, 504

U.S. 25, 33 (1992). A complaint is “‘factually frivolous’ if the sufficiently well-pleaded facts are

‘clearly baseless’ — that is, if they are ‘fanciful,’ ‘fantastic,’ or ‘delusional.’” Gallop v. Cheney,

642 F.3d 364, 368 (2d Cir. 2011) (quoting Denton, 504 U.S. at 33) (affirming dismissal of claim

“that the most senior members of the United States government conspired to commit acts of

terrorism against the United States” on September 11, 2001, and reasoning that “the courts have

no obligation to entertain pure speculation and conjecture”).

        Plaintiff names several federal intelligence agencies as Defendants, along with one

individual associated with the New York City Police Department, and alleges that “electronic



                                                      3
Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 4 of 6 PageID #: 19




harassment” is causing voices in his head that convince him to frame himself for crimes.

(Compl. 5.) These allegations are “factually frivolous” because they are “fanciful, fantastic or

delusional.” Gallop, 642 F.3d at 368–69; see also Kraft v. City of New York, 823 F. App’x 62,

64 (2d Cir. 2020) (affirming sua sponte dismissal of complaint alleging that plaintiff was “the

subject of 24-hour, multi-jurisdictional surveillance by federal ‘fusion centers’ and the New

York State Intelligence Center, which put a ‘digital marker’ on him in order to collect his

personal data and harass him”); Driessen v. Royal Bank of Scotland, 691 F. App’x 21, 22 (2d Cir.

2017) (affirming dismissal as frivolous because “[plaintiff’s] claim was founded on a clearly

baseless notion that she had won a lottery rather than been the target of an obvious scam”); Annis

v. Vt. Prosecutors, 568 F. App’x 9, 9 (2d Cir. 2014) (affirming dismissal of “complaint about

defendants’ failure to prosecute persons tracking his thoughts through a mind-reading device”);

James v. Bush, 574 F. App’x 20, 21 (2d Cir. 2014) (“[Plaintiff’s] claim that a former President

personally ordered the murder of an individual appears to be the product of delusion or

fantasy.”); Shoemaker v. U.S. Dep’t of Justice, 164 F.3d 619 (2d Cir. 1998) (unpublished table

decision) (dismissing claims “that the government, in league with the major television networks,

is reading his mind, searching his computer records, and stealing his bathroom waste”); Sowell v.

Jeffries, No. 18-CV-3395, 2018 WL 10879389, at *1 (E.D.N.Y. June 13, 2018) (dismissing

claims “that [plaintiff’s] personal computer, cellphone and car were hacked and that

Congressman [Hakeem] Jeffries failed to take action when she complained to him”); Khalil v.

United States, No. 17-CV-2652, 2018 WL 443343, at *4 (E.D.N.Y. Jan. 12, 2018) (dismissing

complaint where “[p]laintiff allege[d] a broad conspiracy involving surveillance of and

interference with his life by the United States and various government actors” because his

allegations were “irrational and wholly incredible”). These claims are hereby dismissed as



                                                 4
Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 5 of 6 PageID #: 20




frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). 1 See Ross v. Dempsey Unif. & Linen Supply,

739 F. App’x 59, 60 (2d Cir. 2018) (explaining that a district court “must dismiss [a] complaint

sua sponte if it is brought in forma pauperis and fails to state a claim on which relief may be

granted”); Greathouse v. JHS Sec. Inc., 784 F.3d 105, 119 (2d Cir. 2015) (Korman, J.,

concurring in part and dissenting in part) (“Courts have both statutory and inherent authority to

sua sponte dismiss frivolous suits.”).

       The Court finds that leave to amend would be futile because the problems with the

Complaint are substantive and cannot be cured by amendment, and therefore denies leave to

amend. See Grullon v. City of New Haven, 720 F.3d 133, 140 (2d Cir. 2013) (“Leave to amend

may properly be denied if the amendment would be ‘futil[e].’” (alteration in original) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962))); Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216,

224–25 (2d Cir. 2017) (“Futility is a determination, as a matter of law, that proposed

amendments would fail to cure prior deficiencies or to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.” (quoting Panther Partners Inc. v. Ikanos Commc’ns, Inc., 681



       1
           The Court notes that Plaintiff has commenced two similar actions in the Southern
District of New York. See Pacheco v. United States, No. 20-CV-8550, 2020 WL 6292798, at *2
(S.D.N.Y. Oct. 27, 2020) (dismissing complaint because Plaintiff’s claims rise to the level of the
irrational); Pacheco v. United States, No. 20-CV-9384 (S.D.N.Y. Nov. 9, 2020), Docket Entry
No. 2 (alleging, inter alia, that Plaintiff has been “water gated in [his] sleep with heinous crimes”
for eight years). Plaintiff filed a third lawsuit that was dismissed for failure to file a motion to
proceed in forma pauperis, and made similar allegations in his motion for reconsideration.
Pacheco v. 30th Precinct, No. 19-CV-11915, 2020 WL 5659439, at *1 (S.D.N.Y. Sept. 23,
2020). In addition, although Plaintiff resides in Manhattan and reports that some of these events
occurred in his home, transfer to the Southern District of New York is not in the interests of
justice because Plaintiff’s claims are frivolous. See 28 U.S.C. § 1406; see also Stich v.
Rehnquist, 982 F.2d 88, 88–89 (2d Cir. 1992) (affirming sua sponte dismissal for improper
venue where plaintiff’s “lengthy complaint named as defendants Justices of the United States
Supreme Court, a former United States Attorney General, bankruptcy judges in the Ninth Circuit,
and others, and alleged a conspiracy dating back to 1963 to, inter alia, prevent enforcement of
air safety laws and to exploit [plaintiff’s] marital difficulties in order to deprive him of his
property”).
                                                 5
Case 1:20-cv-05702-MKB-LB Document 4 Filed 01/01/21 Page 6 of 6 PageID #: 21




F.3d 114, 119 (2d Cir. 2012))).

 III. Conclusion

       For the foregoing reasons, the Court dismisses the Complaint as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: January 1, 2021
       Brooklyn, New York

                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                                6
